Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the remarks and amendments filed on 31 December, 2021.
Claims 1 and 19 have been amended. 
Claims 1-20 are pending.
Response to Arguments
35 USC § 103
Regarding amended claims 1 and 19, Applicant argues that, Cheung-Hunt-Trevisol-Anders-Basu does not teach the amended claim limitations. Examiner respectfully disagrees. 

The newly amended claim limitation recites,
 “…generating a performance curve by automatically algorithmically classifying one or more attributes associated with the match, the performance curve being determined during generation by identifying a subset of predictive performance metric values from the performance metric…”. 

Examiner finds that Applicant’s Specification states, 
[0065]  Performance curve generator 974 may be configured to statistically 
analyze components and attributes of electronic messages to identify predictive relationships between, for example, an attribute and a predictive performance metric value. In this example, a subset of predictive performance metric values associated with one or more attributes may be described as a "performance curve."


Similarly, Cheung [0136] provides, “Additionally, using the digital flyer system according to the present disclosure, the vendor is able to conduct experiments on variations of the digital flyer content. This allows the vendor to vary the digital flyer content so as to determine the most effective and desired flyer content. Such experiment may be herein referred to as "multi-variate testing". In one embodiment, the different versions of the digital flyer may be randomly displayed to the viewer. The communication device (such as the flyer processing module 210) may collect such viewer-related information and communicate this information to the digital flyer system. The digital flyer system may then associate the viewer-related information with the particular version of the digital flyer that was displayed to the viewer. Based on the information collected, a grade may be determined for each version of the digital flyer and the underperforming digital flyer may be removed from the available list of flyer versions. Alternatively, the underperforming digital flyer may be shown less often. In another embodiment, the different versions of the digital flyer may be assigned a weight, which may be varied as the results of the multi-variate testing are obtained. As the weight for each digital flyer is updated, digital flyers having greater weight may be shown more frequently than digital flyer having lower weight. In a further embodiment, the experiment may be associated with an engagement event, with the engagement event configured to activate the start of the experiment. For example, the experiment may involve how the organization of TV content affects the level of interaction from the viewer.”

Based on the above excerpt from Cheung, it can be understood that Cheung is performing multi-variate testing using different versions or variations of the content of flyers and collecting viewer related information from such testing (interpreted as statistically analyzing). This collected information is used to assign grades and weights for the different versions of the flyer (interpreted as generating a performance curve). Cheung further provides that as the weight for each digital flyer is updated, digital flyers having greater weight may be shown more frequently than digital flyer having lower weight. Therefore, examiner finds that Cheung provides for generating a performance curve by automatically algorithmically classifying one or more attributes associated with the match (i.e. multi-variate testing and grading/assigning weights accordingly), the performance curve being determined during generation 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 12-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al (US 2015/0134457), in view of Hunt et al (US 2013/0332262), in view of Trevisiol et al (US 2017/0154356), in view of Anders et al (US 2016/0269344), further in view of Basu et al (US 11,087,261).

Regarding claim 1, Cheung teaches a method comprising: 
publishing a first electronic message via a network including one or more electronic channels among one or more of message network computing systems, the first electronic message including data representing a subset of components of electronic messages ([0136] provides for a first digital flyer that is displayed to a user and viewer related information is collected; figs. 1-3), the first electronic message being generated at a message generation system including one or more processors and memory devices associated with a first computing device, the first electronic message including data transmitted via the one or more electronic channels (figs. 1-3 and [0007] provides for a digital flyer the data of the first electronic message being configured to propagate the first electronic message to a subset of computing devices, any of which is configured to propagate the first electronic message to other computing devices in parallel ([0117] provides “Further, the digital flyer system may store identification information for multiple loyalty programs. In another example, identification information may have been communicated from an external source such as the web service of a vendor. In this example, the viewer may be logged into the vendor's website and the information stored on the vendor's website may be communicated to the digital flyer system. The communication may be achieved through a cookie or a database query, or any other mechanisms. The received identification information is then used to retrieve the profile of the viewer related to the identification information. For example, the profile may be retrieved from the database related to the loyalty program. The profile is then used to generate flyer content. For example, the loyalty program may be a frequent flyer miles program. If the retrieved profile of the viewer indicates that the viewer is a high mileage flyer, the flyer content may tailored for business travellers. In another embodiment, the retrieved profile may be normalized to a standard format prior to generating the flyer content”, wherein multiple loyalty programs provides for a subset of computing devices which can then propagate the digital flyer to appropriate members of said loyalty program, thereby providing for propagating the first electronic message to other computing devices in parallel); 
identifying a performance criterion against which the performance metric associated with the modified first electronic message is monitored ([0135-0136] provides for a grade, wherein the criteria is interpreted as achieving a certain grade while the metric is interpreted as the grade); 
monitoring the value of the performance metric ([0136] provides for grading based on viewer related information); 
determining at the one or more processors when an effectiveness value of the modified first electronic message has reached a particular value ([0135-0136] provides for associating user related 
determining a match between one or more values of the performance metric and the performance criterion, the one or more values of the performance metric including the effectiveness value ([0136] provides for associating user related information to a particular version of the flyer and based on the information collected, grading the flyer as underperforming or performing acceptably, wherein this provides for the determining factor); 
generating a performance curve by automatically algorithmically classifying one or more attributes associated with the match, the performance curve being determined during generation by identifying a subset of predictive performance metric values from the performance metric ([0136] provides for associating user related information to a particular version of the flyer and based on the information collected, grading the flyer as underperforming or performing acceptably, wherein this provides for the determining factor; multi-variate testing and grading/assigning weights accordingly is interpreted as generating a performance curve);
and publishing a second electronic message via one or more channels with one or more modified components configured from the modified first electronic message ([0136] provides that underperforming digital flyer may be removed from the available list of flyer versions; [0119] provides for modified flyer content, i.e. a second version).
Cheung teaches actually publishing a more effective second electronic message via one or more channels with one or more with modified components configured from the first electronic message ([0119]) but Cheung does not explicitly teach this being implemented when a monitored point of time matches a time-based criteria of the performance criterion during the determining and a monitored performance metric value matches a performance-based criteria value of the 2Atty. Docket No.: KHO-024 Serial No.: 15/782,653 performance criterion. 
 generating a modified first electronic message configured to be sent to a subset of computing devices by replacing at least a portion of the first electronic message with another portion in the modified first electronic message, the another portion having another value of the performance metric that is greater than the value of the performance metric ([0101], [0136]), but does not explicitly teach the data of the first electronic message being configured to include instructions to at least one of the one or more message network computing systems to modify the first electronic message based on a value of a performance metric to enhance a rate of propagation associated with the first electronic message; wherein the one or more modified components are configured to enhance a rate of propagation of the second electronic message to the subset of computing devices, any of which is configured to propagate the second electronic message to the other computing devices in parallel.
In a similar field of endeavor, Hunt teaches the data of the first electronic message being configured to include instructions to at least one of the one or more message network computing systems to modify the first electronic message based on a value of a performance metric to enhance a rate of propagation associated with the first electronic message (Hunt fig.11 elements 1115, 1120, 1125 and 1135 provides for instructing for modified message via updating database based on the performance metric of success or not; [0046] provides “The advertisement quality control provides capability to improve advertisement performance by modifying one or more of the 4P Marketing Mix contextual smart-advertisement keyword/multi-words (content)…”, providing for a modified electronic message (i.e. advertisement).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Hunt for modifying a message in response to a metric of success or not. The teachings of Hunt, when implemented in the Cheung system, will allow one of ordinary skill in the art to publish a modified message modified based on such metrics. One of ordinary skill in the art would be motivated to utilize the teachings of Hunt in the Cheung system in 
Cheung teaches actually publishing a more effective second electronic message via one or more channels with one or more with modified components configured from the first electronic message ([0119]) but Cheung does not explicitly teach this being implemented when a monitored point of time matches a time-based criteria of the performance criterion during the determining and a monitored performance metric value matches a performance-based criteria value of the 2Atty. Docket No.: KHO-024 Serial No.: 15/782,653 performance criterion; wherein the one or more modified components are configured to enhance a rate of propagation of the second electronic message to the subset of computing devices, any of which is configured to propagate the second electronic message to the other computing devices in parallel.
In a similar field of endeavor, Trevisiol teaches the second electronic message being implemented when a monitored point of time matches a time-based criteria of the performance criterion during the determining and a monitored performance metric value matches a performance-based criteria value of the 2Atty. Docket No.: KHO-024 Serial No.: 15/782,653 performance criterion ([0025] provides “…it is important to estimate the quality of an ad landing page.”; [0027] provides “One significant advantage of the disclosed model once trained is its ability to infer the ad quality rating and to generate suggestions for improvement to the advertiser for any new and unseen ads”, wherein new improved ads are interpreted as analogous to a second message; [0118-0119] provides for “dwell time of that landing page being above the threshold t”, interpreted as analogous to a time based criteria of the performance criteria and [0120] provides for a quality score, i.e. performance criteria; [0122-0123] provides  “the publisher such as Yahoo can use it as an additional signal to re-rank the ads to be shown to the user so to optimize for quality and expected revenue at serving time….In addition, the publisher can provide advertisers with some actionable suggestions on how to improve the quality of an ad”).

Cheung-Hunt-Trevisol teach the above including modifying content in response to metrics, but Cheung-Hunt-Trevisol does not explicitly teach wherein the one or more modified components are configured to enhance a rate of propagation of the second electronic message to the subset of computing devices, any of which is configured to propagate the second electronic message to the other computing devices in parallel. However, in a similar field of endeavor, Anders teaches wherein the one or more modified components are configured to enhance a rate of propagation of the second electronic message to the subset of computing devices, any of which is configured to propagate the second electronic message to the other computing devices in parallel (fig.4; [0006] provides “…the method comprises populating the composed message with the recommended hashtag that will increase the propagation speed of the composed message and/or emphasize the sentiment of the composed message”; claim 4 provides “modifying said composed message to enhance said sentiment of said composed message with said recommended hashtag”; posting on social network provides for propagating the message to other computing devices in parallel).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Anders for modifying content to increase the 
Cheung-Hunt-Trevisiol-Anders teaches the second electronic message also being published when the monitored point of time matches a time-based criteria of the performance criterion during the determining and a monitored performance metric value matches a performance-based criteria value of the performance criterion (Trevisol [0025], [0027], [0118-0119], [0122-0123]), but Cheung-Hunt-Trevisiol-Anders does not explicitly teach a data arrangement configured to present the one or more values of the performance metric at a monitored point of time, the data arrangement being published in response to a time point selection.
However, in a similar field of endeavor, Basu teaches a data arrangement configured to present the one or more values of the performance metric at a monitored point of time, the data arrangement being published in response to a time point selection (figs. 12-16; figs. 24-33; “As illustrated in FIG. 24, when the predictions tab 3812 is selected, the predicted values associated with key performance indicators 3810 are displayed for different points in time 3808, such as in a line chart. In other examples, the KPIs 3810 can be displayed in bar charts, stacked bar charts, x-y plots, pie charts, bullet charts, other graphical representations or any combination thereof. When a particular key performance indicator is selected, such as at 3806 ("customer satisfaction"), the values of the selected key performance indicator 3806 for each of the periods of time can be displayed in more detail, such as in a bar chart.”).


Regarding claim 12, Cheung-Hunt-Trevisiol-Anders-Basu teaches configuring one or more components of the second electronic message to modify one or more component characteristics (Cheung [0113] provides that by adding, deleting, or swapping the regions of the digital flyer 900 depending on the interactions of the viewer, the flyer content can be dynamically altered).

Regarding claim 13, Cheung-Hunt-Trevisiol-Anders-Basu teaches predicting at least a component characteristic does not match a range of values of a message performance criterion (Cheung [0136] provides for multi-variate testing); and modifying a component of the second electronic message to cause one or more component characteristic to match the range of values of the message performance criterion (Cheung [0113] provides that by adding, deleting, or swapping the regions of the digital flyer 900 depending on the interactions of the viewer, the flyer content can be dynamically altered; [0136] provides for weights).

Regarding claim 14, Cheung-Hunt-Trevisiol-Anders-Basu teaches wherein modifying the component comprises: forming the second electronic message (Cheung [0119] provides for modified flyer content, i.e. a second version]).

Regarding claim 19, this claim contains limitations found within that of claim 1, and the same rationale of rejection applies, where applicable.

2.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al (US 2015/0134457), in view of Hunt et al (US 2013/0332262), in view of Trevisiol et al (US 2017/0154356), in view of Anders et al (US 2016/0269344), in view of Basu et al (US 11,087,261), further in view of Brav et al (US 2015/0310571).

Regarding claim 3, Cheung-Hunt-Trevisiol-Anders-Basu teaches the method of claim 1 and publishing the second electronic message. However, Cheung-Hunt-Trevisiol-Anders-Basu does not explicitly teach identifying a level of complexity of at least one component of the subset of components, the level of complexity being indicative of a corresponding reading level: identifying a reading level associated with a subpopulation of recipient computing devices in the subset of computing devices or in the other computing devices; and forming at least one of the one or more modified components to embed as a word in the second electronic message to target the subpopulation of recipient computing devices.
In a similar field of endeavor, Brav teaches identifying a level of complexity of at least one component of the subset of components, the level of complexity being indicative of a corresponding reading level ([0171] provides for the Gunning-Fog index): identifying a reading level associated with a subpopulation of recipient computing devices in the subset of computing devices or in the other computing devices ([0171] provides for the Gunning-Fog index); and forming at least one of the one or more modified components to embed as a word in the second electronic message to target the 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Brav for determining a level of complexity of the content in view of the target audience. The teachings of Brav, when implemented in the Cheung-Hunt-Trevisiol-Anders-Basu system, will allow one of ordinary skill in the art to modify content to be suitable for the target audience. One of ordinary skill in the art would be motivated to utilize the teachings of Brav in the Cheung-Hunt-Trevisiol-Anders-Basu system in order to tailor content to potential readership (Brav [0143]).  Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to arrive at the above-claimed invention.

3.	Claims 2, 4-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al (US 2015/0134457), in view of Hunt et al (US 2013/0332262), in view of Trevisiol et al (US 2017/0154356), in view of Anders et al (US 2016/0269344), in view of Basu et al (US 11,087,261),  further in view of Goyal et al (US 2015/0170294).

Regarding claim 2, Cheung-Hunt-Trevisiol-Anders-Basu teaches tracking time based information (Cheung [0134] but Cheung-Hunt-Trevisiol-Anders-Basu does not explicitly teach wherein the performance criterion includes one or more time-based criteria values during which to deactivate the first electronic message, and the value of the performance metric includes the monitored point of time, wherein publishing the second electronic message comprises matching the monitored point of time to one of the one or more time-based criteria values, and activating the second electronic message.
The engagement level for a post and the on-site activity level for the post at time are calculated based on previous engagement and on-site activity levels taking into consideration a plurality of parameters”).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Goyal for using time based criteria to deactivate a first post. The teachings of Goyal, when implemented in the Cheung-Hunt-Trevisiol-Anders-Basu system, will allow one of ordinary skill in the art to increase the reach/propagation of posts. One of ordinary skill in the art would be motivated to utilize the teachings of Goyal in the Cheung-Hunt-Trevisiol-Anders-Basu system in order to maximize engagement (Goyal [0006]).  Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to arrive at the above-claimed invention.

Regarding claim 4, Cheung-Hunt -Trevisiol-Anders-Basu -Goyal teaches wherein the performance criterion includes one or more performance-based criteria values during which to activate the second electronic message, and the value of the performance metric includes a monitored performance metric value (claim 4 provides for performance metrics (i.e. engagement) such as email open rate, email click-through rate, email response rate, lead qualification rate, lead conversion rate, deal opportunity crating rate, deal closing rate, deal size, etc. Goyal [0049-0050]). Motivation provided with reference to claim 2.

Regarding claim 5, Cheung-Hunt -Trevisiol-Anders-Basu -Goyal teaches wherein publishing the second electronic message comprises: matching the monitored performance metric value to one of the one or more performance-based criteria values (Goyal claim 5); and activating the second electronic message (Goyal [0047-0050]). Motivation provided with reference to claim 2.

Regarding claim 6, Cheung-Hunt-Trevisiol-Anders-Basu -Goyal teaches wherein the one or more performance-based criteria values comprises or one or more of at least one engagement criteria value, at least one impression criteria value, and at least link activation metric (Goyal claim 4, Goyal [0049-0050]). Motivation provided with reference to claim 2.

Regarding claim 7, Cheung-Hunt-Trevisiol-Anders-Basu -Goyal teaches further comprising: publishing the second electronic message at a point in time (See Goyal above in claim 2); and monitoring the value of the performance metric as a function of time subsequent to the point in time (See Goyal above in claim 2). Motivation provided with reference to claim 2.

Regarding claim 8, Cheung-Hunt-Trevisiol-Anders-Basu -Goyal teaches detecting the value of the performance metric is in a range of noncomplying values; and generating a control signal to initiate an action to publish the second electronic message (Cheung [0136] provides for removing underperforming flyers and using better performing flyers).

Regarding claim 9, Cheung-Hunt-Trevisiol-Anders-Basu -Goyal teaches detecting a value of an engagement metric as the value of the performance metric (Cheung [0113] provides that by adding, deleting, or swapping the regions of the digital flyer 900 depending on the interactions of the viewer, 

Regarding claim 10, Cheung-Hunt-Trevisiol-Anders-Basu -Goyal teaches detecting a value of an impression metric as the value of the performance metric (Cheung [0136] provides for level of interaction from the viewer); and determining the value of the impression metric is non-compliant with a range of impression values as performance criteria ([0136]).

Regarding claim 11, Cheung-Hunt-Trevisiol-Anders-Basu -Goyal teaches detecting a value of a link activation metric, as the value of the link activation metric (Cheung [0124], [0113]; [0136]); and determining the value of the link activation metric is non-compliant with a range of link activation values as performance criteria ([0136]).

Regarding claim 15, Cheung-Hunt-Trevisiol-Anders-Basu -Goyal teaches wherein publishing the second electronic message comprises: transmitting the second electronic message to a social network system hosted at one or more computing systems (Goyal Abstract; [0018]; [0049-0050], wherein the posting of a new post (i.e. second post) is interpreted as deactivating the first post). Motivation provided with reference to claim 2.

4.	Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al (US 2015/0134457), in view of Hunt et al (US 2013/0332262), in view of Trevisiol et al (US 2017/0154356), in view of Anders et al (US 2016/0269344), in view of Basu et al (US 11,087,261), in view of Goyal et al (US 2015/0170294), further in view of Hill et al (US 2012/0102021).

Regarding claim 16, the Cheung-Hunt-Trevisiol-Anders-Basu -Goyal system teaches predicting the value of the performance metric (Goyal Abstract-same motivation of claim 2 applies) but Cheung-Hunt-Trevisiol-Anders -Goyal does not explicitly teach generating a graphic representation of the value of the performance metric and the performance criterion over one or more points in time; and presenting the graphic representation in a user interface of a computing device.
In a similar field of endeavor, Hill teaches generating a graphic representation of the value of the performance metric and the performance criterion over one or more points in time (Hill [0090]); and presenting the graphic representation in a user interface of a computing device (Hill [0089]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Hill for a visual display of the performance of a social media post. The teachings of Hill, when implemented in the Cheung-Hunt-Trevisiol-Anders-Basu -Goyal system, will allow one of ordinary skill in the art to provide graphical representations of the social engagement with regard to a post. One of ordinary skill in the art would be motivated to utilize the teachings of Hill in the Cheung-Hunt-Trevisiol-Anders-Basu -Goyal system in order to provide better media analysis, image monitoring and trend prediction (Hill [0006]).  Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the above-claimed invention.

5.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al (US 2015/0134457), in view of Hunt et al (US 2013/0332262), in view of Trevisiol et al (US 2017/0154356), in view of Anders et al (US 2016/0269344), in view of Basu et al (US 11,087,261), in view of Goyal et al (US 2015/0170294), in view of Hill et al (US 2012/0102021), further in view of Jastrzemski et al (US 2012/0077158).

Regarding claim 17, the Cheung-Hunt-Trevisiol-Anders-Basu -Goyal-Hill system teaches measuring the value of the performance metric subsequent to publishing the first electronic message (Cheung [0136]); detecting the value of the performance metric for the first electronic message relative to the performance criterion ([0136] provides for level of interaction from the viewer). The Cheung-Trevisiol-Anders-Goyal-Hill system does not explicitly teach determining a discrepancy; and generating another graphic representation of the discrepancy relative to the performance criterion over the one or more points in time.
In a similar field of endeavor, performance optimizing, Jastrzemski teaches determining a discrepancy ([0021]); and generating another graphic representation of the discrepancy relative to the performance criterion over the one or more points in time ([0016-0022]; claim 2).
One of ordinary skill in the art before the effective filing date of applicant’s claimed invention would have recognized the ability to utilize the teachings of Jastrzemski for a visual display of the prediction vs. performance. The teachings of Hill, when implemented in the Cheung-Hunt-Trevisiol-Anders-Basu Goyal-Hill system, will allow one of ordinary skill in the art to provide graphical representations of the predicted performance of an element (in social networking) vs. the actual performance. One of ordinary skill in the art would be motivated to utilize the teachings of Jastrzemski in the Cheung-Hunt-Trevisiol-Anders-Basu -Goyal-Hill system for predictive optimization of performance and a cognitive tool aimed at tracking and predicting performance for purposes of optimizing performance around a specified goal (Jastrzemski [0003]). Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to arrive at the above-claimed invention.

s 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al (US 2015/0134457), in view of Hunt et al (US 2013/0332262), in view of Trevisiol et al (US 2017/0154356), in view of Anders et al (US 2016/0269344), in view of Basu et al (US 11,087,261), and further in view of Jastrzemski et al (US 2012/0077158).

Regarding claim 18, the Cheung-Hunt-Trevisiol-Anders-Basu system provides for the premise of performance optimization with regard to social networking by publishing the second electronic message (Cheung [0119] provides for modified flyer content, i.e. a second version) but Cheung-Hunt-Trevisiol-Anders-Basu does not explicitly teach initiating a reducing in a discrepancy between the one or more values of the performance metric for the first electronic message and the performance criterion; and evaluating whether the discrepancy is reduced to equate at least one value of the performance metric and the performance criterion.
However, Jastrzmeski teaches initiating a reducing in a discrepancy between the one or more values of the performance metric for the first electronic message and the performance criterion; and evaluating whether the discrepancy is reduced to equate at least one value of the performance metric and the performance criterion (Abstract).
Motivation to combine provided with regard to claim 17.

7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al (US 2015/0134457), in view of Hunt et al (US 2013/0332262), in view of Trevisiol et al (US 2017/0154356), in view of Anders et al (US 2016/0269344), in view of Basu et al (US 11,087,261), in view of Goyal et al (US 2015/0170294), in view of Hill et al (US 2012/0102021), in view of Jastrzemski et al (US 2012/0077158), further in view of Brav et al (US 2015/0310571).



Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2014/0108145 A1 – Dynamic Content Item Creation- Patel et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT RASHID whose telephone number is (571)272-5372. The examiner can normally be reached 10AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia L Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.R/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459